Title: To James Madison from Willink, Van Staphorst, and Hubbard, 17 September 1801 (Abstract)
From: Willink, Van Staphorst, and Hubbard
To: Madison, James


17 September 1801, Amsterdam. Since their last letter of 7 July the firm has received through Charles Pinckney JM’s letter of 19 June [not found] authorizing Pinckney to draw on them for his salary and contingent expenses. They repeat their earlier request that a remittance be made “to reimburse Our actual large advance, and to meet all the future and probable Exigencies of the Ministers and other Officers of the United States whose Salaries We are directed to pay or who may in the Course of Events be necessitated to apply to us for them.”
 

   RC (DNA: RG 59, Letters Received from Bankers). 2 pp. Duplicate copy (ibid.) docketed by Wagner as received 20 Dec.


   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:387.

